Citation Nr: 1700413	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980 and from April 1984 to April 1985.   Only the first period of active service is creditable for VA benefits.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana that denied service connection for a lung disorder, bipolar disorder, and declined to reopen a claim for service connection for residuals of right knee trauma. 

In an April 2013 statement of the case, the RO reopened the claim for service connection for residuals of right knee trauma but continued to deny service connection on the merits.  In September 2014, the RO granted service connection for residuals of right knee trauma.  Therefore, this issue is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's pulmonary disorder, best diagnosed as oxygen diffusion defect with imaging evidence of non-cancerous nodules, first manifested after service and are not caused or aggravated by any aspect of active service including exposure to asbestos. 

2.  The Veteran's acquired psychiatric disorder, best diagnosed during a portion of the appeal period as bipolar disorder, first manifested after service and is not caused or aggravated by any aspect of active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303 (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Here, the duty to notify was satisfied in September 2010 and January 2011 notices that fully addressed the required elements and were sent prior to the initial decision in these matters in May 2011.  

VA has obtained service personnel and treatment records, identified or submitted private medical records and opinions, a March 2011 lay statement from an acquaintance, and VA medical records through March 2013.   The Veteran reported that he had received Social Security Administration disability benefits, effective in July 2013, but advised VA that the benefits were for disabilities of the back and spine.  The RO afforded the Veteran a VA pulmonary system examination in April 2011.  The Veteran's records of outpatient mental health treatment were considered, but the Veteran was not provided a separate VA examination for reasons provided below.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection

The Veteran served as a U.S. Navy boiler technician with service aboard the aircraft carrier USS Ranger (CV-61).  In a November 2009 claim, the Veteran contended that his lung disease was caused by exposure to asbestos during active service on several ships.  He also contended in a May 2011 statement that he has been diagnosed with bipolar disorder but did not report the time of onset or suggest a possible relationship to his first period of active duty.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors, sarcoidosis, and psychoses are among those diseases for which this presumption and continuity of symptoms are available, but not chronic obstructive pulmonary disease or bipolar disorder.  38 C.F.R. §§ 3.309, 3.384 (2016). 

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir., 2012).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir., 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lung Disorder

Service personnel records show that the Veteran's naval occupation was boiler technician on an aircraft carrier.   It is reasonable that he was exposed to friable asbestos fibers when performing maintenance on thermal insulation on boiler and steam piping systems.   

Service treatment records including physical examinations in July 1976, July 1980, and December 1983 are silent for any symptoms, diagnoses, or treatment for respiratory disorders.  

In a September 2002 claim for service connection for asbestos exposure, the Veteran noted that he had not received any treatment for a disease or disability arising from this exposure.  

VA outpatient treatment records start in March 2002 and contain records of treatment in several substance abuse programs.  In January 2004, the Veteran was accepted into a VA smoking cessation program.  The Veteran reported that he had recently quit smoking and was working as a tree trimmer.   In September 2004, the Veteran reported that he also worked as a self-employed painter.   

In October 2005, the Veteran experienced an episode of coughing with brown sputum and blood clots.  The Veteran reported working as a tractor trailer washer using degreaser and acid wash compounds without any personal protective equipment.  In November 2005, a computed tomography scan of the thorax showed some emphysema type changes that the evaluator noted was not significant but consistent with the Veteran's history of smoking.  Clinicians advised the Veteran to use breathing protection when handling hazardous chemicals.  

In November 2010, the Veteran underwent a computed tomography scan to investigate prostate issues, but the scan also revealed pulmonary nodules.  An evaluator found no parenchymal disease, which refers to the essential functional elements of the organ as distinguished from its framework.  See Dorland's Illustrated Medical Dictionary, 1171 (30th Ed., 2003).   A VA pulmonary specialist noted that the Veteran reported a 15 pack- year history of smoking, exposure to oil fumes and particles during military service, and previous work as a tree trimmer with exposure to sawdust.  The specialist also noted the Veteran's report of living with a dog and our cats that had urinary infections.  The specialist evaluated the results of a pulmonary function test as mild obstruction and evaluated the images of nodules as possible evidence of a resolved case of bacterial pneumonia or bronchiectasis.  In April 2011, a repeat computed tomography scan showed slight improvement in the nodules.  A pulmonary physician noted that the nodules were possibly fungal or micro bacterial inflammations or granulomatous.    

In April 2011, the Veteran underwent a VA pulmonary examination.  The examiner noted a review of the claims file and the Veteran's report of a slow onset of breathing problems before and after service and his belief that there was a genetic factor.   He reported exposure to asbestos in service when pipe insulation was removed.  He reported that his shortness of breath became more severe in the past five years with shortness of breath during chores such as mowing his yard and with yearly episodes of bronchitis.   He also reported continued work as a tree trimmer.   On examination, there was no evidence of abnormal breath sounds with good air exchange on inhalation and exhalation.  A concurrent pulmonary function test showed no obstructive or restrictive ventilatory defect but some moderate oxygen diffusion defect, unresponsive to bronchodilator therapy.  The examiner found that the Veteran's lung condition (oxygen diffusion defect) was not associated with asbestos exposure because scarring and stiffening of lung tissue caused by asbestos results in restrictive disease which was not present.  Rather, the examiner found that the diffusion defect was more likely caused by smoking.  

In May 2011, the RO denied service connection for a lung disorder.  The RO acknowledged the Veteran's likely exposure to asbestos in service but referred to the clinical evaluations to date in which clinicians attributed the nodules to residuals of a fungal or bacterial infection and referred to the April 2011 VA examination that found no asbestos related disease.  The RO also noted the examiner's assessment that the oxygen diffusion defect was likely caused by smoking. 

The Veteran continued to receive follow-up VA outpatient care with monitoring of the nodules.  In November 2011, a clinician noted increasing nodularity and suspected causes were an infection or intravenous drug abuse.  In December 2011, another computed tomography scan was evaluated as suggesting an underlying fungal infection with nonspecific interval enlargement of lymph nodes, possibly reactive to an underlying malignancy.  The Veteran was scheduled for a bronchoscopy but declined the procedure in February 2012 and opted for watchful waiting with repeat computed tomography scans.  Subsequent VA records through March 2013 are silent for any further scans.  

The RO continued to deny service connection in statements of the case and supplemental statements of the case in April 2013 and September 2014 respectively, noting that no additional relevant evidence had been received to demonstrate that the Veteran's lung disorder was caused by asbestos or any other events in service. 

In a June 2015 brief, the Veteran's representative contended that the Veteran's military occupation exposed him to asbestos 12 to 16 hours per day, 7 days per week for months at a time and that this degree of exposure should outweigh any contribution from smoking.  

The Board finds that service connection for a lung disorder, best diagnosed as nodules with an oxygen diffusion defect and manifesting as shortness of breath, is not warranted.  The Veteran is competent and credible to report that he was exposed to friable asbestos fibers during maintenance because this is consistent with the nature and circumstances of his duties as a boiler technician.  The Veteran's representative's contention that the exposure was 12 to 16 hours per day, 7 days per week, presumably based on the Veteran's watch standing and operating duties is not credible because mere presence in a space with fully installed asbestos does not present the opportunity to inhale friable fibers released during insulation removal and installation.  

Although the Board acknowledges the Veteran's asbestos exposure during maintenance, the great weight of medical evidence is that the Veteran does not have asbestos related disease as there is no evidence of scarring or stiffening of the tissue causing a parenchymal effect of restrictive disease.  Rather, the weight of medical evidence is that the Veteran's shortness of breath is caused by an oxygen diffusion defect which clinicians have attributed to smoking and to episodic fungal and bacterial infections which manifested many years after service and after exposure to chemicals and sawdust in post-service occupations.   The nodules that required watchful waiting have not been diagnosed as a form of cancer and did not contribute to either restrictive or obstructive disease.  

The Board considered the single report from the Veteran to the examiner that he had pre-service breathing problems.  However, the Veteran's enlistment and discharge examinations are silent for any such reports or observations of pulmonary abnormalities.  Therefore the Veteran is considered to have been in sound condition at entry on active duty with no symptoms in service to indicate the onset or aggravation of a pulmonary disease.  

The Veteran reported experiencing mild symptoms since service.  However, his current disorder is not among those diseases for which service connection based on continuity of symptoms is available.  Although the Board may not find the Veteran not credible solely because of an absence of medical evidence, continuity is not shown in the VA records from 2002 to October 2005 when there was the opportunity to seek treatment and when it would have been appropriate to report long term pulmonary distress to the primary care providers.  The first clinical notations of a respiratory disorder were in October 2005 when the Veteran sought treatment for an acute episode of coughing following use of chemicals at work.  There was no report at that time of a long history of distress as would also have been appropriate to obtain an accurate diagnosis.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

Service personnel records show that the Veteran received military discipline and referral for treatment for substance abuse on several occasions during both periods of active service.  Service treatment records including physical examinations in July 1976, July 1980, and December 1983 are silent for any symptoms, diagnoses, or treatment for psychiatric disorders.  During one substance abuse evaluation in        June 1979, a physician found no thought disorder, neurosis, or psychosis and diagnosed alcohol abuse without overt evidence of psychological or physiological addiction and immaturity without personality disorder.  

Records of VA outpatient medical care in the file start with treatment for an orthopedic disorder in February 2002.   A VA social worker noted that the Veteran had been receiving treatment from a VA clinician and had been diagnosed with impulse control, bipolar, depression, cannabis, and alcohol abuse disorders.   In November 2003, a VA nurse practitioner in a primary care clinic noted that the Veteran's medical history included a diagnosis of bipolar disorder.  This notation was carried forward in subsequent primary and substance abuse treatment and aftercare programs.   In January 2004, the Veteran entered a court ordered VA program and participated in group therapy for alcohol, marijuana, and opioid addiction disorders and for anger management.  In December 2004, a VA rehabilitation technician noted that the Veteran completed the aftercare program and presented a stable mental health status no deficits in thought process, insight, or judgment and no indication of hallucinations or delusions.  The technician noted a single final diagnosis of alcohol dependence.   

Over the next seven years, the Veteran experienced multiple substance abuse relapses and participated in four VA detoxification and rehabilitation programs.  Although the diagnosis of bipolar by history was carried forward, clinical diagnoses during treatment continued to be alcohol dependence, substance abuse disorder, and impulse control disorder.  On one occasion in July 2008, the attending VA psychiatrist diagnosed bipolar disorder and prescribed a mood stabilization medication, but clinicians on many occasions noted that the Veteran was not compliant with the prescribed regimen.  

The RO received the Veteran's claim for service connection for bipolar disorder in November 2009.  He noted that he had been treated at a VA clinic since 2000 for bipolar disorder. 

From July to September 2010, a VA psychologist again noted a diagnosis of bipolar disorder by history and that the Veteran's alcohol dependence was in full remission. The psychologist found no symptoms of bipolar disorder, but he did find issues of depression, psychological dependence and fear of abandonment caused by his mother's death and turbulent social relationships.  

In February 2011, an acquaintance of the Veteran noted that the Veteran had been prescribed medication for bipolar disorder for years and had trouble keeping a job because of the disorder and because of knee pain. 

In June 2011, the psychiatrist noted that the Veteran had bipolar spectrum disorder that was long self-treated with alcohol and substances.  In December 2011, a VA psychologist performed an assessment, noting that the Veteran was then alcohol and substance free and diagnosed no mental health disorder.   From January to March 2013, a VA psychiatrist noted in several treatment encounters that the Veteran stopped consuming alcohol three years earlier, was in sustained remission, and showed no signs of psychosis.  However, the Veteran still experienced opiate dependence from use due to chronic pain.

The Board finds that service connection for an acquired psychiatric disorder including bipolar disorder is not warranted.  VA outpatient records show that the Veteran was treated for bipolar disorder and several substance abuse disorders since 2000 including during the period of the appeal, even though they appeared to be in remission since approximately 2010 when the Veteran ceased self-treating his symptoms with alcohol and drugs.  Therefore, the Veteran did have a diagnosed acquired psychiatric disorder during a portion of the period of the appeal, and the first element of service connection is met. 

However, in multiple VA treatment programs, clinicians noted that this self-treatment was not appropriate or effective, and the Veteran's bipolar symptoms resolved when the substance abuse ceased, suggesting that a cause for the bipolar symptoms was alcohol and substance dependence disorders.  To the extent that the record reflects assessments of various substance abuse disorders and developmental disorders, service connection for such is legally precluded. Developmental defects and personality disorders are not diseases or injuries for compensation purposes (see 38 C.F.R. § 3.303 (c)), and hence, do not constitute disabilities for which service connection may be awarded.  Moreover, service connection may be granted only when a disability as incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2016).  As such, diagnosed disabilities of drug or alcohol abuse are not disabilities for which primary (direct) service connection may be granted.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301.

Service treatment records show multiple disciplinary actions for substance abuse but no symptoms or diagnosis of an acquired psychiatric disorder.   The Veteran did not claim that his disorders manifested in service nor did he report a long history of symptoms when first treated in 2000.   He did not describe any events or aspects of service as causes for the later onset of the disorders.   Most significantly, at no time during the entire history of VA treatment did the Veteran report or did the clinicians note that the various disorders arose in service or were caused by any aspect of service.  Therefore, the second and third elements of service connection are not met.  

The Veteran has not been provided a VA examination.  VA must provide an medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent evidence of the diagnosis and treatment for bipolar disorder during the period of the appeal, but there is no lay or medical evidence of an event, injury, or disease in service or any suggestion that the symptoms of bipolar disorder may be associated with service.  Rather, there is medical evidence that the disorder was caused (not mitigated) by the Veteran's use of alcohol and drugs as self-treatment.  Therefore, the second and third elements that require a VA examination are not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder is denied. 

Service connection for an acquired psychiatric disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


